1    Brian A. Sun (SBN 89410)          Tony Tootell (SBN 235032)
     basun@jonesday.com                ttootell@foley.com
2    Steven J. Corr (SBN 216243)       FOLEY & LARDNER LLP
     sjcorr@jonesday.com               555 South Flower Street, Suite 3300
3    Rasha G. Shields (SBN 218248)     Los Angeles, CA 90071-2411
     rgergesshields@jonesday.com       Telephone: 213.972.4500
4    JONES DAY                         Facsimile: 213.486.0065
     555 South Flower Street
5    Fiftieth Floor                    Jeffrey Costakos (pro hac vice)
     Los Angeles, CA 90071-2300        jcostakos@foley.com
6    Telephone: 213.489.3939           Kimberly Dodd
     Facsimile: 213.243.2539           kdodd@foley.com
7                                      Kevin Malaney (pro hac vice)
     Attorneys for Plaintiff           kmalaney@foley.com
8    NIAGARA BOTTLING, LLC             FOLEY & LARDNER LLP
                                       777 East Wisconsin Avenue
9                                      Milwaukee, WI 53202
                                       Telephone: 414.271.2400
10                                     Facsimile: 414.297.4900
11                                     Attorneys for Defendants RITE-HITE
                                       COMPANY, LLC and ARBON
12                                     EQUIPMENT CORPORATION
13                       UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15
16   NIAGARA BOTTLING, LLC,             Case No. 5:18-cv-01943-R-SHK
17                 Plaintiff,           Assigned for all purposes to
18                                      Manuel L. Real
          v.
19                                      STIPULATED PROTECTIVE
     RITE-HITE CORP.; ARBON             ORDER REGARDING THE
20   EQUIPMENT CORP.; and DOES 1-       DISCLOSURE AND USE OF
     15, inclusive,                     DISCOVERY MATERIAL
21                 Defendants.
22
23
24
25
26
27
28
                                                       STIPULATED PROTECTIVE ORDER
                                                       CASE NO. 5:18-cv-01943-R-SHK
1    1.     PURPOSES AND LIMITATIONS
2           Disclosure and discovery activity in this action are likely to involve
3    production of confidential, proprietary, or private information for which special
4    protection from public disclosure and from use for any purpose other than
5    prosecuting this litigation may be warranted. Accordingly, the Parties hereby
6    stipulate to and petition the Court to enter the following Stipulated Protective
7    Order. The Parties acknowledge that this Order does not confer blanket protections
8    on all disclosures or responses to discovery and that the protection it affords from
9    public disclosure and use extends only to the limited information or items that are
10   entitled to confidential treatment under the applicable legal principles. The Parties
11   further acknowledge, as set forth in Section 12.3, below, that this Stipulated
12   Protective Order does not entitle them to file confidential information under seal;
13   Local Civil Rule 79-5 sets forth the procedures that must be followed and the
14   standards that will be applied when a Party seeks permission from the Court to file
15   material under seal.
16   2.     DEFINITIONS
17          2.1    Challenging Party: a Party or Non-Party that challenges the
18   designation of information or items under this Order.
19          2.2    “CONFIDENTIAL” Information or Items: information (regardless of
20   how it is generated, stored or maintained) or tangible things that qualify for
21   protection under Federal Rule of Civil Procedure 26(c), such as confidential and
22   proprietary business information.
23          2.3    Counsel: Outside Counsel of Record and House Counsel (as well as
24   their support staff).
25          2.4    Designated House Counsel: House Counsel who seek access to
26   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this
27   matter.
28          2.5    Designating Party: a Party or Non-Party that designates information or
                                                                  STIPULATED PROTECTIVE ORDER
                                              -2-                 CASE NO. 5:18-cv-01943-R-SHK
1    items that it produces in disclosures or in responses to discovery as
2    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
3    ONLY”.
4          2.6    Disclosure or Discovery Material: all items or information, regardless
5    of the medium or manner in which it is generated, stored, or maintained (including,
6    among other things, testimony, transcripts, and tangible things), that are produced
7    or generated in connection with this litigation, including disclosures, testimony, or
8    responses to discovery in this matter.
9          2.7    Expert: a person with specialized knowledge or experience in a matter
10   pertinent to the litigation who: (1) has been retained by a Party or its Counsel to
11   serve as an expert witness or as a consultant in this action; (2) is not a past or
12   current employee of a Party; and (3) at the time of retention, is not anticipated to
13   become an employee of a Party.
14         2.8    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
15   Information or Items: sensitive Confidential Information or Items that are so
16   commercially sensitive that the disclosure to another Party or Non-Party, even
17   under the restrictive terms applicable to Confidential Information, would create a
18   substantial risk of harm that could not be avoided by less restrictive means.
19         2.9    House Counsel: attorneys who are employees of a Party to this action.
20   House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22         2.10 Non-Party: any natural person, partnership, corporation, association, or
23   other legal entity not named as a Party to this action.
24         2.11 Outside Counsel of Record: attorneys who are not employees of a
25   Party to this action but are retained to represent or advise a Party to this action and
26   have appeared in this action on behalf of that Party or are affiliated with a law firm
27   which has appeared on behalf of that Party.
28         2.12 Party: any party to this action, including all of its officers, directors,
                                                                   STIPULATED PROTECTIVE ORDER
                                               -3-                 CASE NO. 5:18-cv-01943-R-SHK
1    employees, consultants, retained experts, and Outside Counsel of Record (and their
2    support staffs).
3          2.13 Producing Party: a Party or Non-Party that produces Disclosure or
4    Discovery Material in this action.
5          2.14 Professional Vendors: persons or entities that provide litigation
6    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
7    demonstrations, and organizing, storing, or retrieving data in any form or medium)
8    and their employees and subcontractors.
9          2.15 Protected Material: any Disclosure or Discovery Material that is
10   designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL –
11   ATTORNEYS’ EYES ONLY.”
12         2.16 Receiving Party: a Party that receives Disclosure or Discovery
13   Material from a Producing Party.
14   3.    SCOPE
15         The protections conferred by this Stipulation and Order cover not only
16   Protected Material (as defined above), but also: (1) any information copied or
17   extracted from Protected Material; (2) all copies, excerpts, summaries, or
18   compilations of Protected Material; and (3) any testimony, conversations, or
19   presentations by Parties or their Counsel that might reveal Protected Material.
20   However, the protections conferred by this Stipulation and Order do not cover the
21   following information: (a) any information that is in the public domain at the time
22   of disclosure to a Receiving Party or becomes part of the public domain after its
23   disclosure to a Receiving Party as a result of publication not involving a violation
24   of this Order, including becoming part of the public record through trial or
25   otherwise; and (b) any information known to the Receiving Party prior to the
26   disclosure or obtained by the Receiving Party after the disclosure from a source
27   who obtained the information lawfully and under no obligation of confidentiality to
28   the Designating Party. Any use of Protected Material at trial shall be governed by a
                                                                 STIPULATED PROTECTIVE ORDER
                                             -4-                 CASE NO. 5:18-cv-01943-R-SHK
1    separate agreement or order.
2    4.    DURATION
3          Even after final disposition of this litigation, the confidentiality obligations
4    imposed by this Order shall remain in effect until a Designating Party agrees
5    otherwise in writing or a court order otherwise directs. Final disposition shall be
6    deemed to be the later of: (1) dismissal of all claims and defenses in this action,
7    with or without prejudice; and (2) final judgment herein after the completion and
8    exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
9    including the time limits for filing any motions or applications for extension of time
10   pursuant to applicable law.
11   5.    DESIGNATING PROTECTED MATERIAL
12         5.1    Exercise of Restraint and Care in Designating Material for Protection.
13   Each Party or Non-Party that designates information or items for protection under
14   this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. To the extent it is practical to do so, the
16   Designating Party must designate for protection only those parts of material,
17   documents, items, or oral or written communications that qualify – so that other
18   portions of the material, documents, items, or communications for which protection
19   is not warranted are not swept unjustifiably within the ambit of this Order.
20         Mass, indiscriminate, or routinized designations are prohibited. Designations
21   that are shown to be clearly unjustified or that have been made for an improper
22   purpose (e.g., to unnecessarily encumber the case development process or to
23   impose unnecessary expenses and burdens on other Parties) may expose the
24   Designating Party to sanctions.
25         If it comes to a Designating Party’s attention that information or items that it
26   designated for protection do not qualify for protection at all or do not qualify for the
27   level of protection initially asserted, that Designating Party must promptly notify all
28   other Parties that it is withdrawing the mistaken designation.
                                                                  STIPULATED PROTECTIVE ORDER
                                              -5-                 CASE NO. 5:18-cv-01943-R-SHK
1          5.2    Manner and Timing of Designations. Except as otherwise provided in
2    this Order, or as otherwise stipulated or ordered, Disclosure or Discovery Material
3    that qualifies for protection under this Order must be clearly so designated at the
4    time or before the material is disclosed or produced.
5          Designation in conformity with this Order requires:
6                 (a) for information in documentary form (e.g., paper or electronic
7    documents, but excluding transcripts of depositions or other pretrial proceedings),
8    that the Producing Party affix the legend “CONFIDENTIAL” or “HIGHLY
9    CONFIDENTIAL – ATTORNEYS’ EYES ONLY” to each page that contains
10   protected material. If only a portion or portions of the material on a page qualifies
11   for protection, then to the extent it is practical to do so, the Producing Party also
12   must clearly identify the protected portion(s) (e.g., by making appropriate markings
13   in the margins) and must specify, for each portion, the level of protection being
14   asserted.
15         A Party or Non-Party that makes original documents or materials available
16   for inspection need not designate them for protection until after the inspecting Party
17   has indicated which documents or materials it would like copied and produced.
18   During the inspection and before the designation, all of the material made available
19   for inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’
20   EYES ONLY.” After the inspecting Party has identified the documents it wants
21   copied and produced, the Producing Party must determine which documents, or
22   portions thereof, qualify for protection under this Order. Then, before producing
23   the specified documents, the Producing Party must affix the appropriate legend
24   (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
25   ONLY”) to each page that contains Protected Material. If only a portion or portions
26   of the material on a page qualifies for protection, then to the extent it is practical to
27   do so, the Producing Party also must clearly identify the protected portion(s) (e.g.,
28   by making appropriate markings in the margins) and must specify, for each portion,
                                                                   STIPULATED PROTECTIVE ORDER
                                               -6-                 CASE NO. 5:18-cv-01943-R-SHK
1    the level of protection being asserted.
2                 (b) for testimony given in deposition or in other pretrial proceedings,
3    that the Designating Party identify on the record, before the close of the deposition
4    (or within thirty (30) days of receipt of the deposition transcript), hearing, or other
5    proceeding, all protected testimony and specify the level of protection being
6    asserted. When it is impractical to identify separately each portion of testimony
7    that is entitled to protection and it appears that substantial portions of the testimony
8    may qualify for protection, the Designating Party may have up to thirty (30) days to
9    identify the specific portions of the testimony as to which protection is sought and
10   to specify the level of protection being asserted. Only those portions of the
11   testimony that are appropriately designated for protection within the thirty (30) days
12   shall be covered by the provisions of this Stipulated Protective Order. Alternatively
13   and where appropriate, a Designating Party may specify, at the deposition or up to
14   thirty (30) days afterwards, that the entire transcript shall be treated as
15   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
16   ONLY.”
17         Parties shall give the other Parties notice of at least seven (7) days if they
18   reasonably expect a deposition to include Protected Material so that the other
19   Parties can ensure that only authorized individuals who have signed the
20   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at that
21   deposition. The use of a document as an exhibit at a deposition shall not in any
22   way affect its designation as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL
23   – ATTORNEYS’ EYES ONLY.”
24         Transcripts containing Protected Material shall have an obvious legend on
25   the title page that the transcript contains Protected Material, and the title page shall
26   be followed by a list of all pages (including line numbers as appropriate) that have
27   been designated as Protected Material and the level of protection being asserted by
28   the Designating Party. The Designating Party shall inform the court reporter of
                                                                   STIPULATED PROTECTIVE ORDER
                                               -7-                 CASE NO. 5:18-cv-01943-R-SHK
1    these requirements. Any transcript that is prepared before the expiration of the 30-
2    day period for designation shall be treated during that period as if it had been
3    designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its
4    entirety unless otherwise agreed. After the expiration of that period, the transcript
5    shall be treated only as actually designated.
6                 (c) for information produced in some form other than documentary and
7    for any other tangible items, that the Producing Party affix in a prominent place on
8    the exterior of the container or containers in which the information or item is stored
9    the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
10   EYES ONLY.” If only a portion or portions of the information or item warrant
11   protection, the Producing Party, to the extent practicable, shall identify the
12   protected portion(s) and specify the level of protection being asserted.
13         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
14   failure to designate qualified information or items does not, standing alone, waive
15   the Designating Party’s right to secure protection under this Order for such
16   material. Upon timely correction of a designation, the Receiving Party must make
17   reasonable efforts to assure that the material is treated in accordance with the
18   provisions of this Order.
19   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
20         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time that is consistent with the Court’s
22   Scheduling Order. Unless a prompt challenge to a Designating Party’s
23   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,
24   unnecessary economic burdens, or a significant disruption or delay of the litigation,
25   a Party does not waive its right to challenge a confidentiality designation by
26   electing not to mount a challenge promptly after the original designation is
27   disclosed.
28         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
                                                                  STIPULATED PROTECTIVE ORDER
                                              -8-                 CASE NO. 5:18-cv-01943-R-SHK
1    resolution process under Local Civil Rule 37-1 et seq.
2          6.3    The burden of persuasion in any such challenge proceeding shall be on
3    the Designating Party. Frivolous challenges and those made for an improper
4    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
5    Parties) may expose the Challenging Party to sanctions. All Parties shall continue
6    to afford the material in question the level of protection to which it is entitled under
7    the Producing Party’s designation until the Court rules on the challenge.
8    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
9          7.1    Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this
11   case only for prosecuting, defending, or attempting to settle this litigation. Such
12   Protected Material may be disclosed only to the categories of persons and under the
13   conditions described in this Order. When the litigation has been terminated, a
14   Receiving Party must comply with the provisions of Section 13 below (FINAL
15   DISPOSITION).
16         Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
20   otherwise ordered by the Court or permitted in writing by the Designating Party, a
21   Receiving Party may disclose any Protected Material designated
22   “CONFIDENTIAL” only to:
23                (a) the Receiving Party’s Outside Counsel of Record in this action, as
24   well as employees of said Outside Counsel of Record to whom it is reasonably
25   necessary to disclose the information for this litigation;
26                (b) the officers, directors, and employees (including House Counsel) of
27   the Receiving Party to whom disclosure is reasonably necessary for this litigation
28   and who have signed the “Acknowledgment and Agreement to Be Bound”
                                                                  STIPULATED PROTECTIVE ORDER
                                              -9-                 CASE NO. 5:18-cv-01943-R-SHK
1    (attached hereto as Exhibit A);
2                 (c) Experts (as defined in this Order) of the Receiving Party to whom
3    disclosure is reasonably necessary for this litigation and who have signed the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
5                 (d) the Court and its personnel;
6                 (e) court reporters and their staff, professional jury or trial consultants,
7    mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
8    for this litigation and who have signed the “Acknowledgment and Agreement to Be
9    Bound” (Exhibit A);
10                (f) during their depositions, witnesses in the action to whom disclosure
11   is reasonably necessary and who have signed the “Acknowledgment and
12   Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
13   Party or ordered by the Court. Pages of transcribed deposition testimony or
14   exhibits to depositions that reveal Protected Material must be designated in
15   accordance with Section 5.2(b) and may not be disclosed to anyone except as
16   permitted under this Stipulated Protective Order.
17                (g) the author or recipient of a document containing the information or
18   a custodian or other person who otherwise possessed or knew the information.
19                (h) any mediator or settlement officer, and their supporting personnel,
20   mutually agreed upon by any of the Parties engaged in settlement discussions.
21         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
22   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted
23   in writing by the Designating Party, a Receiving Party may disclose any Protected
24   Material designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
25   only to:
26                (a) the Receiving Party’s Outside Counsel of Record in this action, as
27   well as employees of said Outside Counsel of Record to whom it is reasonably
28   necessary to disclose the information for this litigation;
                                                                   STIPULATED PROTECTIVE ORDER
                                              - 10 -               CASE NO. 5:18-cv-01943-R-SHK
1                 (b) Up to one (1) Designated House Counsel of the Receiving Party:
2    (1) who has no involvement in competitive decision-making; (2) to whom
3    disclosure is reasonably necessary for this litigation; (3) who has signed the
4    “Acknowledgment and Agreement to Be Bound” (Exhibit A); and (4) as to whom
5    the procedures set forth in paragraph 7.4(a)(1), below, have been followed;
6                 (c) Experts of the Receiving Party: (1) to whom disclosure is
7    reasonably necessary for this litigation; (2) who have signed the “Acknowledgment
8    and Agreement to Be Bound” (Exhibit A); and (3) as to whom the procedures set
9    forth in paragraph 7.4(a)(2), below, have been followed;
10                (d) the Court and its personnel;
11                (e) court reporters and their staff, professional jury or trial consultants,
12   mock jurors, and Professional Vendors to whom disclosure is reasonably necessary
13   for this litigation and who have signed the “Acknowledgment and Agreement to Be
14   Bound” (Exhibit A); and
15                (f) the author or recipient of a document containing the information or
16   a custodian or other person who otherwise possessed or knew the information.
17                (g) any mediator or settlement officer, and their supporting personnel,
18   mutually agreed upon by any of the Parties engaged in settlement discussions.
19                Notwithstanding the foregoing, the parties recognize that it may be
20   desirable to permit certain summary financial or other information derived from
21   Discovery Material designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’
22   EYES ONLY” to be considered by the Receiving Party for purposes of mediation
23   and/or settlement negotiations. Accordingly, should Counsel for the Receiving
24   Party believe that it would be beneficial to review certain “HIGHLY
25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Discovery Material with a
26   person identified in Section 7.2(b), Counsel may request permission from Counsel
27   for the Designating Party by disclosing, in writing, the particular document or
28   information sought to be disclosed and the person(s) identified in Section 7.2(b) to
                                                                   STIPULATED PROTECTIVE ORDER
                                              - 11 -               CASE NO. 5:18-cv-01943-R-SHK
1    whom the information is to be disclosed. Upon receipt of written authorization of
2    Counsel for the Designating Party, but not otherwise, Counsel for the Receiving
3    Party may review the identified Discovery Material with the identified person(s).
4                 Any Discovery Material authorized to be disclosed to person(s)
5    identified in Section 7.2(b) pursuant to this Section shall remain designated
6    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” under this
7    Protective Order and all of the remaining provisions of this Protective Order shall
8    remain applicable to them.
9          7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
10   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to
11   Designated House Counsel or Experts.
12                (a)(1) Unless otherwise ordered by the Court or agreed to in writing by
13   the Designating Party, a Party that seeks to disclose to Designated House Counsel
14   any information or item that has been designated “HIGHLY CONFIDENTIAL –
15   ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(b) first must make a
16   written request to the Designating Party that: (1) sets forth the full name of the
17   Designated House Counsel and the city and state of his or her residence; and (2)
18   describes the Designated House Counsel’s current and reasonably foreseeable
19   future primary job duties and responsibilities in sufficient detail to determine if
20   House Counsel is involved, or may become involved, in any competitive decision-
21   making.
22                (a)(2) Unless otherwise ordered by the Court or agreed to in writing by
23   the Designating Party, a Party that seeks to disclose to an Expert (as defined in this
24   Order) any information or item that has been designated “HIGHLY
25   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to paragraph 7.3(c)
26   first must make a written request to the Designating Party that: (1) identifies the
27   general categories of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
28   ONLY” information that the Receiving Party seeks permission to disclose to the
                                                                  STIPULATED PROTECTIVE ORDER
                                             - 12 -               CASE NO. 5:18-cv-01943-R-SHK
1    Expert; (2) sets forth the full name of the Expert and the city and state of his or her
2    primary residence or place of business; (3) attaches a copy of the Expert’s current
3    resume; (4) identifies the Expert’s current employer(s); and (5) identifies (by name
4    and number of the case, filing date, and location of court) all other cases in which,
5    during the previous four (4) years, the witness testified as an expert at trial or by
6    deposition.
7                  (b) A Party that makes a request and provides the information
8    specified in the preceding respective paragraphs may disclose the subject Protected
9    Material to the identified Designated House Counsel or Expert unless, within seven
10   (7) days of delivering the request, the Party receives a written objection from the
11   Designating Party. Any such objection must set forth in detail the grounds on
12   which it is based.
13                 (c) A Party that receives a timely written objection must meet and
14   confer with the Designating Party (through direct voice to voice dialogue) to try to
15   resolve the matter by agreement within five (5) days of the written objection. If no
16   agreement is reached, the Party objecting to the disclosure to Designated House
17   Counsel or the Expert shall, within five (5) days of the meet and confer, initiate the
18   dispute resolution process under Local Civil Rule 37-1 et seq. (and in compliance
19   with Local Civil Rule 79-5, if applicable). Any such motion must describe the
20   circumstances with specificity, set forth in detail the reasons why the disclosure to
21   Designated House Counsel or the Expert is objectionable. In addition, any such
22   motion must be accompanied by a declaration describing the Parties’ efforts to
23   resolve the matter by agreement (i.e., the extent and the content of the meet and
24   confer discussions) and setting forth the reasons advanced by the Designating Party
25   for its refusal to approve the disclosure.
26         In any such proceeding, the Party opposing disclosure to Designated House
27   Counsel or the Expert shall bear the burden of proving that the risk of harm that the
28   disclosure would entail (under the safeguards proposed) outweighs the Receiving
                                                                   STIPULATED PROTECTIVE ORDER
                                              - 13 -               CASE NO. 5:18-cv-01943-R-SHK
1    Party’s need to disclose the Protected Material to its Designated House Counsel or
2    Expert.
3            7.5   Counseling. This order does not bar an attorney, in rendering advice
4    to the attorney’s client with respect to this action, from conveying in a general way
5    to a client representative the attorney’s evaluation of “CONFIDENTIAL” and/or
6    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information,
7    including potential damages information, that such client representative is
8    prohibited from receiving.
9    8.  PROTECTED   MATERIAL     SUBPOENAED                             OR       ORDERED
     PRODUCED IN OTHER LITIGATION
10
11           If a Party is served with a subpoena or a court order issued in other litigation
12   that compels disclosure of any Protected Material from this litigation that Party
13   must:
14                 (a) promptly notify in writing the Designating Party. Such notification
15   shall include a copy of the subpoena or court order;
16                 (b) promptly notify in writing the party who caused the subpoena or
17   order to issue in the other litigation that some or all of the material covered by the
18   subpoena or order is subject to this Protective Order. Such notification shall
19   include a copy of this Stipulated Protective Order; and
20                 (c) cooperate with respect to all reasonable procedures sought to be
21   pursued by the Designating Party whose Protected Material may be affected.
22           If the Designating Party timely seeks a protective order, the Party served with
23   the subpoena or court order shall not produce any information designated in this
24   action as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’
25   EYES ONLY” before a determination by the court from which the subpoena or
26   order issued, unless the Party has obtained the Designating Party’s permission. The
27   Designating Party shall bear the burden and expense of seeking protection in that
28   court of its confidential material – and nothing in these provisions should be
                                                                   STIPULATED PROTECTIVE ORDER
                                              - 14 -               CASE NO. 5:18-cv-01943-R-SHK
1    construed as authorizing or encouraging a Receiving Party in this action to disobey
2    a lawful directive from another court.
3    9.  A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
     PRODUCED IN THIS LITIGATION
4
5                 (a)      The terms of this Order are applicable to information produced
6    by a Non-Party in this action and designated as “CONFIDENTIAL” or “HIGHLY
7    CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” Such information produced
8    by Non-Parties in connection with this litigation is protected by the remedies and
9    relief provided by this Order. Nothing in these provisions should be construed as
10   prohibiting a Non-Party from seeking additional protections.
11                (b)      In the event that a Party is required, by a valid discovery
12   request, to produce a Non-Party’s confidential information in its possession, and the
13   Party is subject to an agreement with the Non-Party not to produce the Non-Party’s
14   confidential information, then the Party shall:
15                      1. promptly notify in writing the Requesting Party and the Non-
16   Party that some or all of the information requested is subject to a confidentiality
17   agreement with a Non-Party;
18                      2. promptly provide the Non-Party with a copy of the Stipulated
19   Protective Order in this litigation, the relevant discovery request(s), and a
20   reasonably specific description of the information requested; and
21                      3. make the information requested available for inspection by the
22   Non-Party, if requested.
23                (c)      If the Non-Party fails to object or seek a protective order from
24   this Court within 14 days of receiving the notice and accompanying information,
25   the Receiving Party may produce the Non-Party’s confidential information
26   responsive to the discovery request. If the Non-Party timely seeks a protective
27   order, the Receiving Party shall not produce any information in its possession or
28   control that is subject to the confidentiality agreement with the Non-Party before a
                                                                    STIPULATED PROTECTIVE ORDER
                                               - 15 -               CASE NO. 5:18-cv-01943-R-SHK
1    determination by the Court. Absent a court order to the contrary, the Non-Party
2    shall bear the burden and expense of seeking protection in this Court of its
3    Protected Material.
4    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
5          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
6    Protected Material to any person or in any circumstance not authorized under this
7    Stipulated Protective Order, the Receiving Party must immediately: (a) notify in
8    writing the Designating Party of the unauthorized disclosures; (b) use its best
9    efforts to retrieve all unauthorized copies of the Protected Material; (c) inform the
10   person or persons to whom unauthorized disclosures were made of all the terms of
11   this Order; and (d) request such person or persons to execute the “Acknowledgment
12   and Agreement to Be Bound” that is attached hereto as Exhibit A.
13   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     PROTECTED MATERIAL
14
15         When a Producing Party gives notice to Receiving Parties that certain
16   inadvertently produced material is subject to a claim of privilege or other
17   protection, the obligations of the Receiving Parties are those set forth in Federal
18   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
19   whatever procedure may be established in an e-discovery order that provides for
20   production without prior privilege review. Pursuant to Federal Rule of Evidence
21   502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
22   of a communication or information covered by the attorney-client privilege or work
23   product protection, the Parties may incorporate their agreement in the Stipulated
24   Protective Order submitted to the Court.
25   12.   MISCELLANEOUS
26         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27   person to seek its modification by the Court in the future.
28         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                                                   STIPULATED PROTECTIVE ORDER
                                             - 16 -                CASE NO. 5:18-cv-01943-R-SHK
1    Protective Order, no Party waives any right it otherwise would have to object to
2    disclosing or producing any information or item on any ground not addressed in
3    this Stipulated Protective Order. Similarly, no Party waives any right to object on
4    any ground to use in evidence of any of the material covered by this Protective
5    Order.
6          12.3 Filing Protected Material. Without written permission from the
7    Designating Party or a court order secured after appropriate notice to all interested
8    persons, a Party may not file in the public record in this action any Protected
9    Material. A Party that seeks to file under seal any Protected Material must comply
10   with Local Civil Rule 79-5. Protected Material may only be filed under seal
11   pursuant to a court order authorizing the sealing of the specific Protected Material
12   at issue. Pursuant to Local Civil Rule 79-5, a sealing order will issue only upon a
13   request establishing that the Protected Material at issue is privileged, protectable as
14   a trade secret, or otherwise entitled to protection under the law. If a Receiving
15   Party’s request to file Protected Material under seal pursuant to Local Civil Rule
16   79-5 is denied by the Court, then the Receiving Party may file the Protected
17   Material in the public record pursuant to Local Civil Rule 79-5 unless otherwise
18   instructed by the Court.
19   13.   FINAL DISPOSITION
20         Within 60 days after the final disposition of this action, as defined in Section
21   4, each Receiving Party must return all Protected Material to the Producing Party or
22   destroy such material. As used in this subdivision, “all Protected Material”
23   includes all copies, abstracts, compilations, summaries, and any other format
24   reproducing or capturing any of the Protected Material. Whether the Protected
25   Material is returned or destroyed, the Receiving Party must submit a written
26   certification to the Producing Party (and, if not the same person or entity, to the
27   Designating Party) by the 60-day deadline that: (1) affirms that the Receiving Party
28   has returned or destroyed all Protected Material as required; and (2) affirms that the
                                                                  STIPULATED PROTECTIVE ORDER
                                             - 17 -               CASE NO. 5:18-cv-01943-R-SHK
1    Receiving Party has not retained any copies, abstracts, compilations, summaries or
2    any other format reproducing or capturing any of the Protected Material.
3    Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
4    pleadings; motion papers; trial, deposition, and hearing transcripts; legal
5    memoranda; discovery requests; discovery responses; correspondence; deposition
6    and trial exhibits; expert reports; attorney work product; and consultant and expert
7    work product, even if such materials contain Protected Material. Any such archival
8    copies that contain or constitute Protected Material remain subject to this Protective
9    Order as set forth in Section 4 (DURATION).
10
11   PURSUANT TO STIPULATION, IT IS SO ORDERED.
12
13
14
15
16    Dated: May 30, 2019
                                       HONORABLE MANUEL L. REAL
17                                 UNITED STATES DISTRICT COURT JUDGE
18
19
20
21
22
23
24
25
26
27
28
                                                                 STIPULATED PROTECTIVE ORDER
                                             - 18 -              CASE NO. 5:18-cv-01943-R-SHK
1                                          EXHIBIT A
2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3            I, _____________________________ [print or type full name], of
4    ___________________________________________________________________
5    [print or type full address], declare under penalty of perjury that I have read in its
6    entirety and understand the Protective Order that was issued by the United States
7    District Court for the Central District of California on ___________ [date] in the case
8    of Niagara Bottling LLC v. Rite-Hite Corp., Case No. 5:18-cv-01943-R-SHK. I
9    agree to comply with and to be bound by all the terms of this Protective Order, and I
10   understand and acknowledge that failure to so comply could expose me to sanctions
11   and punishment in the nature of contempt. I solemnly promise that I will not disclose
12   in any manner any information or item that is subject to this Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Protective Order, even if such enforcement proceedings occur after termination of
17   this action.
18           I hereby appoint __________________________ [print or type full name] of
19   ____________________________________________ [print or type full address
20   and telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Protective Order.
22
23   Date: _________________________________
24   City and State where sworn and signed: _________________________________
25
     Printed name: ______________________________
26
27   Signature: _________________________________

28   NAI-1506495617

                                                                   STIPULATED PROTECTIVE ORDER
                                              - 19 -               CASE NO. 5:18-cv-01943-R-SHK
